Kussell, C. J.
From the language employed in section 1068 of the Penal Code of 1910 it must be presumed that the General Assembly used the words employed in their ordinary, every-day, common-sense meaning, and that in referring to the previous conviction they had no reference to convictions in States beyond the jurisdiction of Georgia and of the courts of their State. The courts of Georgia do not take judicial cognizance of the laws of these foreign jurisdictions, and therefore we can not attribute to our General Assembly an intention to give equal dignity to proof of a conviction in another jurisdiction to that which properly inheres in those of our own State, when it may be that' in many of these States important rules of procedure, in criminal trials, are entirely different from those which our legislature has adopted for our government. Whenever the General Assembly of Georgia declares, in express terms, that a conviction in any State shall have the effect prescribed by the statute, instead of a conviction in Georgia, as the statute must now be construed, it will be time enough to consider the question of unconstitutionality. The question asked by the Court of Appeals must be answered in the negative.

All the Justices concur.